Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 1 of 9 PAGEID #: 410



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANTERO RESOURCES CORPORATION,

                       Plaintiff,

        v.                                           Civil Action 2:19-cv-804
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson

TEJAS TUBULAR PRODUCTS, INC.,
et al.,

                       Defendants.

                                     OPINION AND ORDER

        This matter is before the Court on Defendant Tejas Tubular Products, Inc’s (“Tejas”)

Motion for Leave to Designate Non-Retained Expert. (Doc. 66). For the reasons that follow,

Defendant’s Motion is GRANTED in part and DENIED in part. Specifically, the Court finds

that good cause exists to modify the expert disclosure deadline. Accordingly, Defendant’s request

for leave to disclose Mr. Ken Malloy as an expert witness is GRANTED. Because, however, the

Court finds that Mr. Malloy is a specially retained expert under Rule 26(a) of the Federal Rules of

Civil Procedure, Defendant’s request to designate Mr. Malloy as a non-retained expert is

DENIED. Additionally, the parties are ORDERED to file a joint status report within fourteen

(14) days of the date of Mr. Malloy’s deposition regarding discovery.

   I.        BACKGROUND

        This case is about an allegedly defective piece of fracking equipment. On March 8, 2017,

Plaintiff Antero Resources Corporation (“Antero”) prepared to frack a well in Noble County, Ohio.

(Doc. 1, ¶¶ 29–30). Just ten minutes into pressure testing, the production casing on the well split.

(Id.). Plaintiff alleges that a product defect caused the the split, resulting in over three million

dollars in damages. (Id., ¶ 31).
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 2 of 9 PAGEID #: 411




        Following the incident, the casing’s suppliers, Defendants Ken Miller Supply, Inc. and Ken

Miller Supply of West Virginia, Inc. (collectively, “KMS”) paid Plaintiff $1.2 million, a fraction

of the alleged damages. (Doc. 1, ¶ 32). Additionally, KMS and the casing’s manufacturer,

Defendant Tejas, allegedly agreed to have their insurance carriers investigate the well split’s cause.

(Id., ¶¶ 32–33). Plaintiff alleges it is entitled to additional damages and that Defendants did not

follow through on their agreement. (Id., ¶¶ 33–34). Plaintiff thus sued Defendants for breach of

warranty and products liability. (See generally Doc. 1).

        The instant discovery dispute involves a December 2017 investigative report on the cause

of the alleged casing failure. After the incident, Defendant Tejas’ insurance carrier, First Specialty

Insurance Company (“First Specialty”) hired Ken Malloy, an engineer with Stress Engineering

Services, Inc. (“SES”) to investigate and opine on the cause of the casing split. (See Docs. 68-1;

69-2). SES initially declined the job because of a potential conflict of interest, but Plaintiff agreed

to waive any conflict. (See Doc. 69-1). Mr. Malloy sent First Specialty the results of his

“preliminary investigation” (“the Malloy Report”) on December 18, 2017. (See Doc. 66 at 7–38).

Important here, Defendant Tejas says it did not know about the Report until much later. (See Doc.

66 at 2; see also id. at 5). Indeed, even after litigation ensued, the Report never made its way into

Defendants’ or First Specialty’s case files. (See id.).

        As part of a January 2020 document production, however, Defendant Tejas produced

copies of Mr. Malloy’s engagement letter (Doc. 68-1) and invoice (68-2). Roughly a year later, in

January 2021, Plaintiff subpoenaed SES. (Doc. 68 at 2). Included in SES’s document production

was the Malloy Report. (Id. at 3). Plaintiff produced the documents, including the Malloy Report,

to Defendants on February 23, 2021. (Id.). Only then, says Defendant Tejas, did it learn about the

Report. (Doc. 66 at 2). Defendant Tejas promptly asked Plaintiff whether it would consent to a

motion seeking leave to designate Mr. Malloy as an expert witness. (Doc. 69-3 at 2). Plaintiff

said no. (Id. at 1).



                                                  2
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 3 of 9 PAGEID #: 412




         The parties seemingly tabled this dispute because, the following week, they asked the Court

to stay expert discovery to allow them to mediate. (Doc. 61). Following an unsuccessful

mediation, the Court lifted the stay on May 3, 2021. (Doc. 64). It then set an expert discovery

deadline of July 30, 2021, and a dispositive motion deadline of September 13, 2021. (Id.). Shortly

thereafter, Defendant Tejas filed the instant Motion, seeking leave to designate Mr. Malloy as a

non-retained expert. (Doc. 66). Defendant Tejas asserts that, although the expert disclosure

deadline was June 1, 2020, it did not know about the Malloy Report until Plaintiff produced it in

discovery. (See generally id.).

         Plaintiff challenges Defendant’s Motion on numerous grounds. It contends that it would

be prejudiced by adding Mr. Malloy as an expert witness at this juncture. (See generally Doc. 68

at 1–9). It additionally objects to Defendant Tejas’ classification of Mr. Malloy as a “non-retained”

expert, asserting that Mr. Malloy should be subject to the stricter disclosure requirements

applicable to specially “retained” experts. (Id. at 9–12). For these reasons, Plaintiff believes

Defendant Tejas should not be permitted to rely on Mr. Malloy as an expert. (See generally Doc.

68). Plaintiff also makes an alternative request: Should the Court grant Defendant leave, it should

also reopen fact discovery to allow Plaintiff to question witnesses about Mr. Malloy’s findings.

(Id. at 13).    The Court expedited briefing on Defendant’s Motion, which is now ripe for

consideration. (See Docs. 66–69).

   II.      STANDARD

         Because the parties were required to disclose expert witnesses over a year ago, (see Doc.

29), Defendant Tejas must demonstrate good cause for its untimely request. See Fed. R. Civ. P.

16(b)(4) (“A schedule may be modified only for good cause and with the judge’s consent); see

also Kassim v. United Airlines, Inc., 320 F.R.D. 451, 452 (E.D. Mich. 2017) (“When a court

schedules a deadline for the expert disclosures, they must be made by that deadline.”). Where, as

here, a party seeks to extend an expired deadline, “the Court’s assessment of ‘good cause’ focuses

on ‘the moving party’s diligence in attempting to meet the case management order’s

                                                  3
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 4 of 9 PAGEID #: 413




requirements.’” Smith v. T. Marzetti Co., No. 118CV00089GNSHBB, 2019 WL 4044024, at *3

(W.D. Ky. Aug. 27, 2019) (quoting Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002))

(applying good cause standard to motion for leave to disclose an expert witness after the deadline).

Five factors are useful to assessing Defendant Tejas’ diligence: (1) when Defendant learned of the

discovery at issue; (2) how the discovery would affect the ruling below; (3) the length of the

discovery period; (4) whether Defendant was dilatory; and (5) whether Plaintiff was responsive to

discovery requests. Gatza v. DCC Litig. Facility, Inc., 717 F. App’x 519, 521 (6th Cir. 2017)

(citing Bentkowski v. Scene Magazine, 637 F.3d 689, 696 (6th Cir. 2011)).

          In addition to Defendant’s diligence, the Court also considers “possible prejudice” to

Plaintiff. T. Marzetti Co., 2019 WL 4044024, at *3 (citing Inge, 281 F.3d at 625). Importantly,

the decision to modify a scheduling order is within the district Court’s discretion. Leary v.

Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).

   III.      DISCUSSION

          The Court considers, as a threshold matter, whether there is good cause to extend the expert

disclosure deadline. If so, the Court will then decide how to properly classify Mr. Malloy under

Rule 26 of the Federal Rules of Civil Procedure.

          A. Good Cause

          As explained, Defendant Tejas’ diligence is key. Potential prejudice to Plaintiff also

matters.

                 1. Diligence

          The Sixth Circuit’s five diligence factors guide the Court’s analysis. See Gata, 717 F.

App’x at 521. The Court considers the first factor (when Defendant learned of the discovery) and

the fourth factor (whether Defendant was dilatory) together. The timeline is important here.

Where a party “fail[s] to ‘timely move for modification’ of a scheduling order, ‘despite having

ample time’ between learning of the need for the modification, and actually requesting it,” the

court should deny the request. Harris v. Goins, No. CV 6: 15-151-DCR, 2016 WL 4256949, at *2

                                                   4
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 5 of 9 PAGEID #: 414




(E.D. Ky. Aug. 11, 2016) (quoting Moore v. Indus. Maint. Serv. of Tenn., Inc., 570 F. App’x 569,

577 (6th Cir. 2014)).

       That is not what happened. While Defendant Tejas potentially could have discovered the

Malloy Report earlier, once it did, it acted swiftly. Within one week of receiving the Malloy

Report, Defendant informed Plaintiff of its intent to seek leave to designate Mr. Malloy as an

expert witness. (Doc. 69-3). While Plaintiff faults Defendant for waiting until mid-May to file its

Motion, the Court stayed this case, per the parties’ request, from March 10 to May 3, 2021, pending

mediation. (See Docs. 61–64). After mediation failed and the Court lifted the stay, Defendant

promptly filed the Motion. (See Docs. 63–66). Thus, Defendant was not dilatory in waiting until

now to add Mr. Malloy as an expert. And the first and fourth factors support a finding of good

cause. Cf. Clark v. Chris Reneer Butler Cty. Sheriff’s Dep’t., No. 117CV00184GNSHBB, 2018

WL 6834349, at *2 (W.D. Ky. Dec. 28, 2018) (finding movant dilatory where she knew “of the

apparent existence of [the discovery]” but waited eleven months to seek an extension to obtain it).

       The Court need not consider the second factor (how discovery would affect the ruling

below) or the fifth factor (whether Plaintiff failed to respond to discovery requests). This is so

because the second diligence factor “‘is largely used by the Sixth Circuit to determine whether the

district court’s denial of a motion to extend discovery affects other pending issues in front of that

court.’” Swann v. Time Warner Ent. Co., L.P., No. 3:13-CV-042, 2014 WL 2573079, at *4 (S.D.

Ohio June 9, 2014) (emphasis in original) (quoting Serrano v. Cintas Corp., No. 04-40132, 2010

WL 1417802, at *4 (E.D. Mich. Apr. 5, 2010)). Given that discovery is still underway, and there

are no pending dispositive motions, “it is not appropriate to address this element at this stage in

the litigation.” Swann, 2014 WL 2573079, at *4 (declining to weigh second diligence factor where

discovery was still ongoing and there were no pending dispositive motions). The fifth factor also

does not apply because Defendant Tejas does not accuse Plaintiff of failing to respond to discovery

requests. See Foncannon, 2016 WL 4445472, at *2 (finding this factor irrelevant where movant

did not allege the other parties were unresponsive to discovery requests).

                                                 5
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 6 of 9 PAGEID #: 415




       The third factor, the length of discovery, tilts slightly in favor of Defendant. The Court

notes there is no trial set in this case. Indeed, the parties are still engaging in discovery, and

dispositive motions are not due until September. (Doc. 64). True, discovery has taken longer than

normal—but that is so for nearly all matters litigated during the COVID-19 pandemic. (See, e.g.,

Doc. 55 (extending case schedule due to parties’ representations regarding difficulties presented

by COVID-19)). So, while adding Mr. Malloy as an expert now could prolong discovery slightly,

it will not disrupt dispositive motions or trial. Nor will the Court have to defer ruling on dispositive

issues in this case while the parties depose Mr. Malloy. Cf. Kindoll v. S. Health Partners, No. CV

17-84-DLB-CJS, 2019 WL 1461078, at *3 (E.D. Ky. Apr. 2, 2019) (denying motion to reopen

discovery where additional expert depositions would result in defendants filing a new summary

judgment motion). Rather, the parties will continue with expert discovery, and the Court will

adjust deadlines as needed.

       In sum, the Court finds that Defendant Tejas acted diligently enough to support its

requested relief.

               2. Prejudice

       The Court also considers potential prejudice to Plaintiff. While the parties discuss harm

and prejudice in the context of Rule 37 sanctions, (see generally Docs. 68–69), rather than Rule

16, the Court nonetheless considers their arguments. See T. Marzetti Co., 2019 WL 4044024, at

*3 (considering Rule 37 only after determining good cause did not exist to modify case schedule).

       Although Plaintiff states it is “surprised” by Defendant’s untimely disclosure, it

acknowledges that it already has reviewed the Malloy Report, and that there is no trial date. (See

Doc. 68 at 5–6). So Plaintiff is not facing an eleventh-hour surprise on the eve of trial. Were that

the case, Mr. Malloy would have to be excluded to prevent prejudice to Plaintiff. But since that is

not the case, Plaintiff’s argument is one of convenience. For example, it notes that it already

deposed fifteen fact witnesses before receiving the Malloy Report, and fact discovery has since



                                                   6
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 7 of 9 PAGEID #: 416




closed. (Id. at 6). It asserts that it would need to depose an additional expert and re-depose fact

witnesses about issues raised in the Report. (Id. at 7).

       Unlike an eleventh-hour surprise before trial, the Court can adequately address these

concerns while still granting Defendant relief. See, e.g., Gillispie v. Miami Twp., No. 3:13-CV-

416, 2020 WL 9173020, at *4 (S.D. Ohio Apr. 2, 2020) (noting that convenience is not the same

as prejudice and rejecting defendants’ argument that disclosure of expert report would result in

additional discovery). Plaintiff will have the opportunity to depose Mr. Malloy, secure a rebuttal

expert, and complete any necessary follow up discovery. Compare Gillispie, 2020 WL 9173020,

at *4 (“Given this significant period of time [before trial], Defendants will not suffer prejudice if

Dr. Miller’s report is disclosed because they have adequate time to find a rebuttal expert witness

and depose both experts.”) with Adkisson v. Jacobs Eng’g Grp., Inc., No. 3:13-CV-505-TAV-

HBG, 2018 WL 1248159, at *6 (E.D. Tenn. Mar. 9, 2018) (finding prejudice to non-movant where

current trial date was likely to be impacted and “preliminary reports of proposed experts . . .

indicate[d] that the methodologies and opinions to be offered w[ould] be based on studies that

h[ad] yet to be conducted”).

       In sum, good cause exists to extend the expert disclosure deadline, and Defendant Tejas is

GRANTED leave to disclose Mr. Malloy as an expert witness.

       B. “Retained” or “Non-Retained” Witness

       The only remaining question is how to classify Mr. Malloy. Defendant Tejas says that it

did not specially retain Mr. Malloy for this case because its insurance provider hired Mr. Malloy

before litigation ensued. (Doc. 69 at 4–5). But that is not the test. Rather, “‘the distinction

between a [retained] expert and a [non-retained] expert is that [non-retained] experts’ conclusions

and opinions arise from firsthand knowledge of activities they were personally involved in before

the commencement of the lawsuit, and not conclusions’” drawn “‘as an expert after-the-fact.’”

Call v. City of Riverside, No. 3:13-CV-133, 2014 WL 2048194, at *4 (S.D. Ohio May 19, 2014)

(quoting Beane v. Util. Trailer Mfg. Co., No. 2:10 CV 781, 2013 WL 1344763, at *3 (W.D. La.

                                                  7
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 8 of 9 PAGEID #: 417




Feb. 25, 2013)); see also Call, 2014 WL 2048194, at *4 (citing Fielden v. CSX Transp. Inc., 482

F.3d 866, 871 (6th Cir. 2007)) (noting that the Sixth Circuit considers “[t]he scope, substance, and

source of the intended [expert] testimony”).

       As Plaintiff notes, (Doc. 68 at 9), Mr. Malloy was not an on-the-ground witness during the

alleged casing failure. See Call, 2014 WL 2048194, at *4 (quotation marks and citation omitted)

(explaining that a non-retained witness is “an expert who is actually involved in the events giving

rise to the litigation” and plays a “unique role” “in the development of the factual underpinnings

of a case”). Rather, Mr. Malloy “c[ame] to the case as a stranger and dr[ew] [his] opinion from

facts supplied by others.” Id. (quotation marks and citation omitted). Accordingly, Mr. Malloy is

a specially retained witness under Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure, and

Defendant Tejas must comply with all requirements of that provision. Thus, Defendant Tejas’

request to designate Mr. Malloy as a non-retained witness is DENIED.

       As Plaintiff notes, Defendant Tejas did not initially comply with the disclosure

requirements of Rule 26(a)(2)(B). But Defendant Tejas has since corrected these deficiencies by

attaching the necessary documentation to its reply brief. (See Doc. 69-4 (containing Mr. Malloy’s

qualifications, including a list of all publications authored in the previous ten years); Doc. 69-5

(containing a list of all other cases in which, during the previous four years, Mr. Malloy testified

as an expert at trial or by deposition)). Thus, the Court views that discrete dispute as resolved.

                                               ***

       As noted, the Court will adjust the case schedule so that Plaintiff has an opportunity to

secure a rebuttal expert and complete reasonable follow up discovery regarding the Malloy Report.

See, e.g., Sierra v. Williamson, No. 4:10-CV-00079-TBR, 2013 WL 3280269, at *3 (W.D. Ky.

June 27, 2013) (“[T]he Court finds that an all-or-nothing outcome is not warranted here—that is,

the interests of justice are not served either by excluding Dr. Patel outright as Defendants now

seek, nor are those interests served by allowing Dr. Patel to render expert testimony absent



                                                 8
Case: 2:19-cv-00804-SDM-KAJ Doc #: 70 Filed: 06/11/21 Page: 9 of 9 PAGEID #: 418




Defendants having some opportunity to depose him and, if necessary, secure their own expert to

rebut his testimony.”).

         Defendant Tejas represents that the parties and Mr. Malloy are available for Mr. Malloy’s

deposition the week of July 26, 2021. (Doc. 69 at 6). Within fourteen (14) days of Mr. Malloy’s

deposition, the parties are ORDERED to file a joint status report. In the report, Plaintiff shall

state whether it intends to secure a rebuttal expert witness and whether it needs further discovery

relevant to Mr. Malloy’s opinions. The parties shall also propose an amended case schedule. The

Court expects Defendant to cooperate with Plaintiff to address reasonable discovery concerns

before and after Mr. Malloy’s deposition.

   IV.      CONCLUSION

      For the foregoing reasons, Defendant Tejas’ Motion (Doc. 66) is GRANTED in part and

DENIED in part. Specifically, the Court finds that good cause exists to modify the expert

disclosure deadline. Accordingly, Defendant’s request for leave to disclose Mr. Ken Malloy as an

expert witness is GRANTED. Because, however, the Court finds that Mr. Malloy is a specially

retained expert under Rule 26(a) of the Federal Rules of Civil Procedure, Defendant’s request to

designate Mr. Malloy as a non-retained expert is DENIED.

      IT IS SO ORDERED.



Date: June 11, 2021                                  /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 9
